TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00573-CR


                          Gloria Elizabeth Romero-Perez, Appellant

                                                v.

                                 The State of Texas, Appellee




               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         NO. CR2016-659, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Gloria Elizabeth Romero-Perez has filed a notice of appeal from her

judgment of conviction for the offense of continuous trafficking of a person. The State has filed

a motion to dismiss the appeal, arguing that Romero-Perez’s notice of appeal was untimely.

               In criminal cases, a notice of appeal must be filed within 30 days after the day

sentence is imposed in open court or within 90 days after the day sentence is imposed in open

court if the defendant timely files a motion for new trial. Tex. R. App. P. 26.2(a). In this case,

Romero-Perez’s sentence was imposed in open court on February 5, 2019, and she timely filed a

motion for new trial. Thus, her notice of appeal was due on or before May 6, 2019. Romero-

Perez did not file her notice of appeal until November 30, 2020.

               Absent a timely filed notice of appeal, we lack jurisdiction to dispose of this

appeal in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State,
981 S.W.2d 208, 209 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996). Accordingly, we dismiss this appeal for want of jurisdiction and dismiss as moot

the State’s motion.1



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Jurisdiction

Filed: December 17, 2020

Do Not Publish




       1
          The remedy for a late-filed notice of appeal is to file a post-conviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See Tex. Code Crim. Proc. art. 11.07; Ex parte Johnson, 12 S.W.3d 472, 473 (Tex.
Crim. App. 2000); Ex parte Axel, 757 S.W.2d 369, 374–75 (Tex. Crim. App. 1988).
                                                2